Justice KOURLIS
dissenting.
Because John M. Davidson's inheritance was not a regular occurrence that was likely to be repeated under the holding of this court in In re the Marriage of Nimmo, 891 P.2d 1002 (Colo.1995), I do not believe it should be included in his gross income for purposes of calculating child support. Rather, I suggest that Nimmo dictates that the child support caleulation should include only the reasonable income from that principal amount in Davidson's gross income, because Davidson regularly and predictably receives that interest. Therefore, I respectfully dissent and would affirm the court of appeals.
I. Facts
As the Majority notes, Davidson and Suzan Casteel cohabited for twelve years, during which time their daughter A.M.D. was born. The court initially ordered Davidson to pay child support of $32.00 per month, based upon minimum wage income attributed to Davidson. He had suffered a back injury some years previously, which left him without full-time employment.
In December of 1998, Davidson received his inheritance upon the death of his mother. The total amount of the inheritance was $149,298, distributed in four installments: $50,000 cash in April of 1999; an Individual Retirement Account (IRA) containing $47,298 also in April 1999; $27,000 cash in July 1999; and $25,000 cash in August 1999. The inheritance was invested, as it became available, in a trust account at the First Bank of Hutehin-son in Kansas.
Davidson reported as income the portion of the inheritance that comprised the IRA, and paid taxes of $9,858 federal and $1,910 state in March of 2000. The actual amount that Davidson withdrew from the trust account in 1999 was $33,298. The trustee distributed those funds upon Davidson's request.
At a hearing on October 15, 1999, the trial court modified Davidson's parenting time, thus implicating a different child support calculation. Casteel pursued discovery of financial information from Davidson and the court held a final hearing on Respondent's Motion to Reconsider Order of October 15, 1999, and Petitioner's reserved child support issue on June 21 and 30, 2000. The trial court entered an order at that time, finding that Davidson's gross income for child support purposes for 1999 included: 1) the amount of $47,298, the IRA amount that was included in the 1999 return as income; 2) the amount of $218, as interest on the remaining inheritance per month; and 3) the amount of $893 as minimum wages imputed to him. The trial court included the total amount as yearly, not monthly, income. The court further determined that the method of calculation would remain the same in future years, such that his income would include the gross amount withdrawn from the trust, plus monthly income as interest on principal of $218 per month, plus the minimum wage attribution.
Davidson appealed to the court of appeals, arguing primarily that the trial court erred in the amounts it included as gross income *748from the trust, and also arguing that if any such amounts were to be included: 1) they should relate only to a specific month-not the entire year; 2) they should be computed after tax and other expenses; and 3) they should then be deducted from the principal for purposes of computing interest income thereafter.
The court of appeals agreed in part, holding that the trial court erred in including distributions from Davidson's inheritance as gross income for purposes of the child support caleulation. Rather, the court concluded that only a reasonable investment return on the corpus of the inheritance should properly be included, thereby encouraging Davidson to maintain the corpus of the trust through the period of child support obligation, and deplete it only when that obligation expired. In re A.M.D., 56 P.3d 1184, 1187 (Colo.App.2002). The court did note that, should the interest income be insufficient to provide the necessary child support, the trial court could deviate from the guidelines and require some portion of the corpus to be expended for child support purposes.
Casteel sought certiorari, and we accepted the issue of whether an inheritance should be included as gross income in determining a parent's child support obligation. Davidson did not file a brief in this court. We solicited amici filings in order to address that omission, but no such filings were forthcoming.
II, The Corpus of an Inheritance Should Not Be Included as Gross Income
In a proceeding for establishment of child support, the court may enter an order requiring either or both parties "to pay an amount reasonable or necessary for the child's support." § 14-10-115(1), 5 C.R.S. (2002). There are rebuttable presumption guidelines in the statute for the establishment of such child support amount, based upon the parties' individual and combined gross income. "Gross income" is defined in section 14-10-115(7) expansively to include income from any source, with some specific, but not exclusive, categories that identify monetary gifts without mentioning inheritances. "Gross income" does not include public assistance benefits, § 14-10-115(7)(a){I)(B), 5 C.R.S. (2002), overtime pay over forty (40) hours a week, § 14-10-115(7)(a)(I)(C), and some other items such as the ordinary and necessary expenses required to produce income from self-employment, § 14-10-115(7)(a)(ID).
Clearly, our General Assembly has imposed, and the courts have enforced, parents' duty to support their children to the best of their ability, and has defined gross income broadly for that purpose. In re Marriage of Bregar, 952 P.2d 788, 785 (Colo.App.1997). Additionally, children should share in the good fortune of their parents. In re Marriage of Nimmo, 891 P.2d 1002, 1007 (Colo.1995).
However, the approach outlined by the Majority both anticipates an automatic adjustment for the years 2000 and thereafter, for which the statute has no provision, and also may create an artificial standard of living for the child for a limited period of time.
More to the point, we are bound by our own precedent. We have previously stated that a gift should be included in gross income for purposes of child support calculations only when that gift is regularly received from a dependable source. Nimmo, 891 P.2d at 1007. In Nimmo, the question was whether the father was entitled to discover the amounts paid by and for the mother by her new spouse. We held that he was entitled to discover the amounts of gifts received by the mother from her new spouse, but we cautioned that they would be includable in her income only to the extent that they were regularly received and not speculative.8
The court of appeals concluded that Nim-mo was dispositive of the issue presented in this case, and I agree. We have recently observed that one of the purposes of the child support guidelines is to establish an adequate standard of support for children, subject to the ability of parents to pay. It is *749counterproductive to "set child support at unattainable or unrealistic levels for a parent who intends to pay but can never achieve the ordered amount." People in the interest of J.R.T. v. Martines, 70 P.3d 474, 479 (Colo. 2003). Using an inheritance as the basis for setting a child support amount necessarily results in an obligation based upon an expectancy that will never again materialize.
Instead, an inheritance should be treated as a "substantial and continuing" changed cireumstance under section 14-10-122(1)(a), which can be a basis for deviating from the child support guidelines, and as an asset which will produce income on a regular basis. See In re Marriage of Bregar, 952 P.2d 783, 786-87 (Colo.App.1997).
The Majority looks to section 14-10-115(7)(ID)(A) for direction as to the Colorado General Assembly's intent with respect to including inheritance money in the gross income determination. That portion of the statute dictates that "monetary gifts" shall be included as gross income for child support purposes, and the Majority understandably concludes that an inheritance is a monetary gift. However, in Nimmo, we previously refined that term when applied to child support calculations to include only gifts that are regularly received from a dependable source, and we are bound by that construction absent some legislative decision to the contrary.
The legislative history of section 14-10-115(7)(I(A), however, suggests a tacit approval of the approach taken in Nimmo. Before it was amended in 1996, section 14-10-115(7)(a)(D(A) required "gifts" to be included in the gross income calculation. In 1996, Senator Wells of the Colorado General Assembly introduced a bill to amend several sections of our child support statutes. Ch. 180, see. 1, et seq., 1996 Colo. Sess. Laws. 590, 590-628; Hearings on S. 96-2 Before the Senate Judiciary Committee, 60th Gen. Assembly, 2nd Reg. Sess. (Jan. 81, 1996) (statement of Sen. Wells). One of those amendments, Section 1 of the bill, included a redefinition of "earnings" found in the garnishment and levy portions of the Colorado Revised Statutes. Ch. 130, see. 1, $ 183-54-104, 1996 Colo. Sess. Laws 590, 590-91. In January 1996, Senator Wells explained to the Senate Judiciary Committee that the amendment was intended to clarify the term "earnings" for purposes of both enforcing child support orders and calculating gross income. Hearings on S. 96-2 Before the Senate Judi-clary Committee, 60th Gen. Assembly, 2nd Reg. Sess. (Jan. 31, 1996) (statement of Sen. Wells).
Senator Wells' version of the bill, however, did not attempt to redefine or modify the term "gifts." Rather, the bill was amended to clarify that "gifts" and "prizes" are to be read as "monetary gifts" and "monetary prizes" only at the request of committee member Senator Mutzebaugh who emphasized that "gifts" should never be understood to include physical as opposed to monetary gifts. Hearings on S. 96-2 Before the Senate Judiciary Committee, 60th Gen. Assembly, 2nd Reg. Sess. (Jan. 31, 1996) (statement of Sen. Wells); Staff Summary of Judiciary Committee Meeting, S. 96-2, 60th Gen. Assembly, 2nd Reg. Sess. (Jan. 31 1996) at 4. Senator Mutzebaugh explained that it would be impossible to garnish a car but would obviously be possible to garnish cash. Hearings on S. 96-2 Before the Senate Judiciary Committee, 60th Gen, Assembly, 2nd Reg. Sess. (Jan. 31, 1996) (statements of Sen. Mutzebaugh). Senator Wells and the committee assented to this minor clarification and thus amended the entire bill to include "monetary gifts" and "monetary prizes" wherever similar language appeared. Hearings on S. 96-2 Before the Senate Judiciary Committee, 60th Gen. Assembly, 2nd Reg. Sess. (Jan. 31, 1996) (statement of Sen. Wells); Staff Summary of Judiciary Committee Meeting, S. 96-2, 60th Gen. Assembly, 2nd Reg. Sess. (Jan. 81 1996) at 4. Thus, the term "gifts" in Section 7 of the bill, which redefined "income" in section 41-10-115(7)(D(A), was also changed to read "monetary gifts." Seant discussion accompanied the "gifts" amendment of Section 7, however.
This amendment came nearly a year after our decision in Nimmo and the Senate made no mention of the case in amending the child support statutes. Senator Wells did point out that the proposed changes to section 14-10-115(7)(a)(I)(C) would clarify that, for calculation purposes of child support, "gross *750income" should not include irregular overtime earnings or income from multiple jobs that bring hours worked in a week to more than forty. Hearings on S. 96-2 Before the Senate Judiciary Committee, 60th Gen. Assembly, 2nd Reg. Sess. (Jan. 31, 1996) (statement of Sen. Wells). He indicated his desire to preserve incentive for individuals to work overtime and to work at multiple jobs, thus limiting child support to the amounts that could be relied upon. Id.
The House Judiciary Committee expressly considered Nimmo. There, a representative of the Division of Child Support Enforcement of the Colorado Department of Human Services summarized the bill for the committee. Hearings on S. 96-2 Before the House Judi-clary Committee, 60th Gen. Assembly, 2nd Reg. Sess. (Mar. 12, 1996) (statement of Andrea Baugher). In response to a question from the committee, she stated that the income of a step-parent should never be imputed to a custodial spouse for purposes of calculating "gross income." Nick Nimmo, a party in the Nimmo case, also testified at the hearing and asked the committee to adopt an amendment defining "income" to include the income of a step-parent where the custodial ex-spouse is voluntarily unemployed. Hearings on S. 96-2 Before the House Judiciary Committee, 60th Gen. Assembly, 2nd Reg. Sess. (Mar. 12, 1996) (statement of Nick Nimmo). Representative McPherson proposed an amendment along these lines, but the committee rejected it. Hearings on S. 96-2 Before the House Judiciary Committee, 60th Gen. Assembly, 2nd Reg. Sess. (Mar. 12, 1996); Staff Summary of Judiciary Committee Meeting, S. 96-2, 60th Gen. Assembly, 2nd Reg. Sess. (Mar. 12, 1996) at 2. Importantly, although the committee clearly dealt with the ramifications of Nimmo, they made no effort to overrule it or change the statutory definition of gifts in response to the case. The House committee did not address at all the Senate's amendment changing "gifts" to "monetary gifts."
The General Assembly is presumed to be aware of and accept case law interpretations of statutes, particularly in cireumstances in which an amendment follows publication of the case. See Vaughan v. McMinn, 945 P.2d 404, 409 (Colo.1997) ("The legislature is presumed to be aware of the judicial precedent in an area of law when it legislates in that area."). While the legislature did modify the statutory term at issue in this case, the modification it made was minor and made only to clarify a particular term. In no way did it affect the substance of our decision in Nimmo, as demonstrated by the legislative history surrounding the alteration of the term "gift." Corsentino v. Cordova, 4 P.3d 1082, 1091 (Colo.2000) ("[Ilf an amendment clarifies that law, the law remains unchanged by the amendment."); see also Weld County Sch. Dist. v. Bymer, 955 P.2d 550, 554 (Colo.1998) (holding that in addition to sub silentio adoption of a court's interpretation, "[ajnother important source of legislative intent is the context in which the legislation was adopted"). Because the General Assembly underwent a major transformation of the child support statutes without substantively altering the term "gift" or indicating in any other way that our decision in Nimmo was incorrect, we presume that our interpretation of "gifts" in Nimmo has been affirmed. See People v. Swain, 959 P.2d 426, 430-31 (Colo.1998).
III. Conclusion
I agree with the court of appeals' conclusion that our Nimmo case limits inclusion of the inheritance in gross income to sums that are regularly received by the obligor. Accordingly, like the court of appeals, I, too, would remand to the trial court for recaleulation of child support based upon income from the principal but not the principal itself.
I am authorized to state that JUSTICE COATS joins in this dissent.

. In that case, only the dissent suggested that a "gift" should encompass a single transaction as well as a regular occurrence.